Exhibit 2.4(b) AMENDED AND RESTATEDSHARED ACQUISITION AND OPERATING AGREEMENT This Amended and Restated Shared Acquisition and Operating Agreement (this “Agreement”) by and among ARP Eagle Ford, LLC, a Texas limited liability company (“ARP Purchaser”), Atlas Growth Eagle Ford, LLC, a Texas limited liability company (“AGP Purchaser”), and Atlas Eagle Ford Operating Company, LLC, a Texas limited liability company (“Contract Operator”), is effective as of September 23, 2014 (the “Effective Date”).As used herein, unless expressly stated otherwise, any reference to a “Party” or the “Parties” shall mean each of ARP Purchaser, AGP Purchaser and/or Contract Operator, as applicable, and any successor or permitted assign thereof.
